Citation Nr: 0932315	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-25 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left hip disability, 
to include as secondary to a service-connected left foot 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that the RO issued a Statement of the Case in 
July 2006 with regard to the Veteran's claim for an increased 
rating for his service-connected left foot disability.  
However, the Veteran did not file a Substantive Appeal with 
regard to this claim.  As such, this issue is not before the 
Board.

In December 2008, the Board remanded the current issue for 
further evidentiary development.  The requested development 
was completed, and the case has now been returned to the 
Board for further appellate action.

In its December 2008 decision, the Board also determined that 
new and material evidence had not been received to reopen a 
claim for entitlement to service connection for arthritic 
changes and degenerative disc disease of the lumbar spine.  
Because a final Board decision was rendered with regard to 
that issue, it is no longer a part of the current appeal.


FINDING OF FACT

A left hip disability was not shown in service or for many 
years thereafter, and has not been shown by competent medical 
evidence to be proximately related to or aggravated beyond 
normal progress by the Veteran's service-connected left foot 
disability.


CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by 
service, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in December 2003 and April 2004 letters issued 
prior to the decision on appeal, the Veteran was provided 
notice regarding what information and evidence is needed to 
substantiate his claim (to include on a secondary basis), as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  Additional information was requested in a 
January 2009 letter.  The case was last adjudicated in May 
2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, service personnel 
records, VA treatment records and examination reports, and 
private treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by authorizing the release 
of private medical evidence and by providing written argument 
regarding his claim.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the Veteran's claim 
for service connection, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notices 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pertinent Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

To establish a service connection for an injury, the Veterans 
Court generally requires a Veteran to show (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability. Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007). In cases where the Veteran cannot 
establish some of these elements, a Veteran can instead 
establish continuity of symptomatology. 38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish 
continuity of symptomatology, the Veterans Court requires a 
Veteran to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology." Barr, 21 Vet. App. at 307. Lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2008).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case, the regulatory change does not 
impact the outcome of the appeal.

In order to prevail on the issue of entitlement to service 
connection on a secondary basis, there must be evidence of a 
current disability; evidence of a service-connected 
disability; and medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).




Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that service connection is warranted for 
a left hip disability, as secondary to his service-connected 
left foot disability.  After careful consideration of all 
procurable and assembled data, the Board finds that service 
connection for a left hip disability is not warranted on any 
basis.

The Veteran's service treatment records are negative for any 
complaints, diagnosis, or treatment of a left hip disability.  
In fact, at the Veteran's February 2009 VA examination, he 
stated that his left hip had hurt for five to seven years, 
thereby acknowledging that his left hip pain did not begin 
until more than 30 years after his discharge from service.

VA treatment records dated from June 1992 through February 
2009 documented the Veteran's complaints of low back pain 
with radiating pain into his left lower extremity (noted at 
times to include the left hip, buttock, thigh, groin, leg, 
calf, and/or toes).  In a June 1992 VA treatment record, 
range of motion testing revealed a positive FABER (Flexion 
Abduction External Rotation) result in the left hip.

Private examinations in February 2003 and May 2003 noted that 
the Veteran did not have any left hip pain, despite having 
low back pain and left leg pain.

The Veteran underwent a fee-basis VA examination by QTC 
Medical Services in December 2003.  On that occasion, he 
complained of pain in his left hip and reported that he took 
pain medication for this condition.  He also described his 
functional impairment as having a limited ability to walk, 
stand, or work, with pain affecting the hips.  The examiner 
noted that the left hip had a normal appearance.  Range of 
motion of the left hip was noted to be additionally limited 
by pain, fatigue, weakness, lack of endurance, and 
incoordination.  Accompanying X-ray findings of the left hip 
were within normal limits.  The Veteran was diagnosed with 
left hip strain.

In a November 2005 VA treatment record, the Veteran was 
assessed with osteopenia of the lumbar spine, but with a 
normal hip (per dexa scan).  In a January 2009 VA treatment 
record, the Veteran reported left hip pain, off and on for 
years, but worse in the past two months with the colder 
weather.  It was noted that there had been no acute injury or 
trauma.  Examination revealed tenderness of the greater 
trochanter with palpation and pain with extension of the left 
hip.  A January 2009 left hip X-ray yielded normal findings.  
The Veteran was assessed with probable greater trochanter 
bursitis of the left hip.

Pursuant to the Board's December 2008 remand, the Veteran 
underwent another VA examination in February 2009.  On that 
occasion, he reported that his left hip had hurt for five to 
seven years.  He also stated that he could not attribute such 
pain to a specific injury or specific event, but explained 
that such pain resulted from shifting his weight to the right 
side, thereby pulling on his left hip.  It was noted that the 
Veteran used a cane in his left hand.  Range of motion 
testing of the left hip revealed no evidence of weakness, 
pain, incoordination, or instability.  Examination revealed 
vague tenderness in the buttock and in the trochanteric area 
on the left.  However, it was noted that his gait was not 
suggestive of a hip problem, as he walked with no limp and 
used a cane in the left hand rather than the right hand.  An 
accompanying left hip X-ray yielded normal findings.  The VA 
examiner concluded that the Veteran did not have a left hip 
problem, based upon the normal findings of the X-rays as well 
as the clinical examination.  The VA examiner noted that the 
Veteran's current pain in his left buttock and trochanter was 
actually referred pain from a lumbar spine disability.

The Board acknowledges that the Veteran has pain in his left 
hip area, and that he was diagnosed with the disabilities of 
left hip strain in December 2003 and probable greater 
trochanter bursitis of the left hip in January 2009.  
However, the February 2009 examiner reviewed these findings 
in light of the results of the current examination and 
concluded that the Veteran's left hip pain was a 
manifestation of a lumbar spine disability.  The Board notes 
that the Veteran is not service-connected for any disability 
pertaining to his lumbar spine.

As a result, the Board finds that the preponderance of the 
competent and probative evidence of record shows that a left 
hip disability was not shown in service or for many years 
thereafter, and is not proximately due to or the result of 
the Veteran's service-connected left foot disability.  38 
C.F.R. § 3.310(a) (2008).  To the extent that the Veteran 
himself believes that there is a medical nexus between his 
left hip pain and his service-connected left foot disability, 
it is now well established that lay persons without medical 
training, such as the Veteran, are not competent to comment 
on matters requiring medical expertise, such as the nature or 
etiology of disabilities.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions). The Veteran is competent to say that he 
experiences left hip pain, but not competent to attribute 
such pain to an identifiable disability

In summary, in the absence of evidence of a left hip 
disability in service or a competent medical opinion linking 
the disorder to service or a service-connected disability, 
service connection for a left hip disability is not warranted 
on any basis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to service connection for a left hip disability, 
to include as secondary to a service-connected left foot 
disability, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


